Title: From James Madison to Albert Gallatin, 14 September 1811
From: Madison, James
To: Gallatin, Albert


Dear SirMontpelier Sepr. 14. 1811.
The inclosed Letter was brought to me by the young gentleman in whose behalf it was written. He had other respectable recommendations addressed to you, which he has doubtless forwarded: His personal appearance does not make against him. He therefore stands in fair comparison with the other candidates to be taken into view, and who are better known to you than to me.
The accounts by the Jno. Adams fortify the ground on which we stand as to the cessation of the F. Decrees: but are liable to unfavorable remarks in several points of view. It is evident however, that there is an increasing desire in the French Govt. to be thought well disposed towards us; the policy of which particularly at the present moment explains itself. Mr. Foster in pursuance of instructions by the special messenger, has put in a formal demand of disavowal & reparation of the affair of the little Belt; accompanying it with a copy of the instructions under which Bingham cruised. The answer of Mr. Monroe refers to & repeats the explanation given at Washington; adhering to the ground on which no notice of the case, beyond a disavowal of hostile orders, could be taken without the obvious preliminary on the part of the B. Govt. The tenor of the instructions to Bingham, and the manner of their communication, afforded an apt occasion, for expressing the disposition here to meet every proof of an amicable one on the other side, in the way most suited to a favorable & general adjustment of differences. Late communications from Mr. Erving shew that the Danish depredations have ceased & that the loss on the whole will be so reduced as to form no essential proportion to what was threatened. The cases on which the D. Govt. was most inflexible were those in which our Vessels had availed themselves of B. Convoy. Most of them appeared to be desperate.
We are just setting out on a visit for 2 or 3 days to Monticello. Mr. Jefferson was with us a week or two ago; and seemed to enjoy good health, with the exception of a troublesome rheumatic affection near the hip.

Mrs. Madison offers Mrs. Gallatin her Affectionate respects. Be pleased to add mine, & to accept them for yourself.
James Madison
